 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalNo. 235, Lithographers and PhotoengraversInternationalUnionandHenry Wurst, Inc.Lithographers&Photoengravers International UnionLocal 235andGeorge W. Gates Co., Inc.Lithographers&Photoengravers International UnionLocal 235andUnruh-Pummill Mailing Service,Inc.Cases17-CB-702,17-CC-374,and17-CC-375December28, 1970DECISION AND ORDERBy CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn July 31, 1970, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceedings,finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalof those allegations. Thereafter, the Respondent, theGeneral Counsel, and the Employer filed exceptionsto the Decision and supporting briefs. The Employeralso filed a Motion to Strike Respondent's Exceptionsto the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions,' the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified below.1.We agree with the Trial Examiner's finding thatby the various conduct set forth in the TrialExaminer's Decision, the Respondent violated Sec-tion 8(b)(1)(A) of the Act. The Respondent contendsthat it should not be held responsible for suchbehavior because it took all possible steps to repudiatethe unlawful conduct which occurred. These stepsIThe Employer has moved to strike Respondent's exceptions on theground that they do notcomply withSection 102 46 of the Board's Rulesin that they do not "designate by precise citation of page the portions ofthe record relied on and the supporting brief does not contain any specificpage reference to the transcript"Section 102 46 states that any exceptionwhich does not comply with the requirements of that section"maybedisregarded"Although Respondent's exceptions do not fully comply with187 NLRB No. 63consisted generally of oral and written instructions tostrikers not to commit acts of violence. Such instruc-tions are not sufficient to absolve a labor organizationof responsibility for acts of violence committed bypickets on the picket line and other agents of theunion during the course of an authorized strike.22.We agree with the Trial Examiner's finding thatthe Respondent did not violate Section 8(b)(4)(i) and(ii)(B) of the Act.Henry Wurst, Inc., herein called Wurst, is engagedin printing and lithographic work. George W. GatesCompany, herein called Gates, is engaged in perform-ing bookbinding services for printers and lithogra-phers.At the time the unfair labor practice chargeswere filed Gates was a separate corporation. Subse-quently it was merged with Wurst and became adivision of the latter. Unruh-Pummill Mailing Serv-ice, Inc., herein called Unruh,is engagedin a mailingservice.Wurst and Unruh are owned by members oftheWurst family; Gates was similarly owned until itwas dissolved and merged into Wurst.Wurst, Gates, and Unruh occupy separate sectionsof a single U-shaped building. Material is printed intheWurst section, and moved successively to theGates and Unruh sections for binding and mailing.Gates and Unruh also do bindery and mailing workfor employers other than Wurst. Similarly, not all ofWurst's binding and mailing work is performed byGates and Unruh. However, 75 percent of Wurst'sbindery and mailing work is done by Gates andUnruh. Such work for Wurst comprises a somewhatsmaller proportion of the total business of Gates andUnruh, respectively.Wurst advertises that the threeoperations are performed under one roof. It also holdsitself out to the publicas "specialistsin Direct Mail,dealer help publication printing" which is in a"central location . . . for fast, economical, nation-wide distribution whether by mail, rail, truck orplane."In order to insure a smooth flow of work and tocorrect any difficulties, production supervisors ofWurst,Gates, and Unruh meet once a week toschedule production operations, to check on workflowing through the building, and to determinewhether additionalWurst work should be given toGates and Unruh or to other subcontractors.Notwithstanding the facts that the Companies arecommonly owned, are located in the same building,and their operations, as the General Counsel con-cedes, "tend to resemble continuous flow of prod-therequirementsof the rule,we have decided not to disregard them as theEmployer hasnot shownprejudiceas the resultof the deficiency, and wehave found the exceptions to be without merit2UnitedMineWorkers ofAmerica(Solar Fuel Company),170 NLRBNo 178,Teamsters Local 783,etal(Coca-ColaBottlingCompany ofLouisville),160 NLRB 1776 LOCAL 235,LITHOGRAPHERS491uction," the General Counsel contends that Gates andUnruh are (in respect to Wurst) neutral "otherpersons" as those words are used in Section 8(b)(4)(B)of the Act and therefore are entitled to the protectionof thatsectionof the Act in a dispute between Wurstand its employees. In support of the claim that theyare "otherpersons,"Gates and Unruh refer to thefacts that theymaintainseparate bookkeeping sys-tems,have separate supervision, and do not inter-change employees, and theirmanagershave completeauthority in determining labor policies and runningday-to-day operations.Basedon the contention thatGates and Unruh areneutrals,the General Counselcontends that the picketing of the common premiseswas unlawful because it was directed not only at theemployees of Wurst, the primary Employer, but alsoat the employees of Gates and Unruh, allegedneutrals.The Trial Examiner found that "Wurst, Gates andUnruh constituted a single employer and that noneutral employer or other person was involved in thedispute."We agree that Gates and Unruh are notneutrals.Wurst, Gates, and Unruh are engaged in anintegrated, straight line operation on common premis-es, i.e.,Wurst does the printing, Gates, the binding,Unruh,the mailing.On the basis of these facts, wefind that Gates and Unruh are not neutrals or whollyunconcerned persons within the meaning of Section8(b)(4)(B) of the Act.3 We therefore conclude, as didthe Trial Examiner, that by picketing the commonpremisesoccupied by Wurst, Gates, and Unruh, theRespondent Union did not violate Section 8(b)(4)(B)of the Act.4ORDERSPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Local No. 235, Lithographers andPhotoengravers InternationalUnion, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's DecisionsIt is hereby further ordered that the complaint be,and it hereby is, dismissed insofar as it alleges that theRespondent violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.3National Union of Marine Cooks (Irwin-Lyons Lumber Company), 87NLRB 54, 56,seeWarehouseUnion Local 6, ILWU (Hershey ChocolateCorporation),153 NLRB 1051, 1061 CfBachmanMachine Co v N L R B,266 F 2d 599, 605 (C A 8)4The present case is readilydistinguishable fromAmericanFederation ofTelevision and RadioArtists (Hearst Corp),185 NLRB No26, Los AngelesNewspaper Guild (Hearst Corp),185 NLRB No 25, andMiami NewspaperPrintingPressmen (Knight Newspapers,Inc), 138 NLRB 1346, enfd 322F 2d 405 (C A D C ),where the Board heldthat a labordispute at oneautonomous division of a singlecompany or commonly controlledcompaniesdid not excusepicketing at other autonomousdivisions locatedelsewhere in these cases,therewas no integration of operations of theseparate divisionsThe instant case is similarly distinguishable fromBachman MachineCompany v N L R B,266 F.2d 599(C A 8), andJ GRoy and SonsCompany vN L R B,251 F 2d771 (C AI),where the courtsheld that two family owned corporate employers engaged in different linesof business at different locations were not a single employer for purposesof Section 8(b)(4)(B)because there was common ownership and controland one company was a substantial customer of the other Again there wasthe lack of integrated operations present in this case The court noted inBachmanthat that case would have presented a different problem "if thetwo companies were engaged in an integrated operation,as in theIrwin-Lyons Lumber Companycase,87 NLRB 54" (supra at 605)Drivers,Chauffeursand Helpers Local No 639,Teamsters(Poole'sWarehousing),158NLRB 1281,also cited by the General Counsel is similarly inapposite Inthat case the Board held that commonly owned warehouse and truckingoperations carried on respectively at two different locations were not soclosely interrelated or allied with each other as to justify picketing of thewarehouse in a labor dispute involving the trucking operation and itsemployees5The Employer excepts to the Trial Examiner's failure to require theRespondent to "backpay those persons who,asa result of the[Respondent's] illegal activity,lost employmentor who were coercedinto terminating their employment with Wurst"We find no meet in thisexception InUnited FurnitureWorkers ofAmerica(ColonialHardwoodFlooringCompany,Inc),84 NLRB 563, 565-566, the Board,althoughfinding that a union had violated Section 8(b)(I)(A) by using coercivemeans to prevent nonstrikers from working, held that it was withoutstatutorypower to require the labor organization to indemnify theemployees for any loss of earnings suffered as a result of the unlawfulconduct6In footnote 21 of the Trial Examiner's Decision substitute"20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon chargesfiled inCase 17-CC-374, on July 30, 1969, by George W. GatesCo., Inc., hereinGates, and a charge filed in Case17-CC-375, on July 29, 1969, by Unruh-Pumpill MailingService, Inc., herein Unruh, and a charge filed in Case No.17-CB-702, on July 30, 1969, by Henry Wurst, Inc., againstLocal Union No. 235, Lithographers and PhotoengraversInternationalUnion, herein the Respondent, the GeneralCounsel issued a complaint, and amendment to thecomplaint and an order consolidating the cases allegingRespondent violated Section 8(b)(4)(i)(u)(B) and Section8(b)(1)(A) of the Act. The answer of Respondent denied thecommission of any unfair labor practices.This case, with all parties represented, was heard by me atKansasCity,Missouri,on April 7 and 8, 1970. At theconclusion of the case the parties were given leave to filebriefs and briefs were received from the parties on May 14,1970.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGSITHE BUSINESS OF THE COMPANIESGates, at the time the charges were filed was a Missouricorporation which, on September 30, 1969, merged withWurst and became a division of Wurst,operating under thetrade name of GeorgeW. Gates Company.Gates isengaged in performing bookbinding services for printersand lithographers at 1345 Saline,North KansasCity. It 492DECISIONSOF NATIONALLABOR RELATIONS BOARDpurchases goods and services valued in excess of $50,000annually directly from places outside the State of Missouri.Unruh is a Missouri corporation operating a mailingservice at1345 Saline, North Kansas City, Missouri. Itperforms services for customers, who, in turn, purchasegoods and services valued in excess of $50,000 annuallydirectly from places outside the State of Missouri.Wurst is a Missouri corporation engaged in the printingand lithography industry at 1331 Saline, Kansas City,Missouri. It purchases goods and services valued in excessof $50,000 annually directly from places outside the State ofMissouri.Gates,Unruh, and Wurst are engaged in commercewithin the meaning of the Act.II.LABOR ORGANIZATIONINVOLVEDRespondent is a labor organization within the meaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA.The Evidence1.Violations of section 8(b)(1)(A)The collective-bargaining contract between Wurst andtheRespondent expired April 30, 1969 i, and on July 1Respondent struck Wurst.2 Incidents stemming from thisstrike are the grounds for the allegations of violations ofRubin DePeralta, employed byWurst as a strikereplacement in mid-July, testified that on July 24 RobertDickens, assistant to the president of Respondent, visitedhim at his home. According to DePeralta, Dickens, whoknew DePeralta from another job, asked him if he knewthere was a picket line at Wurst, told him that he did notwant to see DePeralta get hurt and that he (Dickens) couldnot control Respondent's 900 members. Dickens told himhe might be pulled off the road one night and get his brainsknocked out. Dickens added that things might get roughand that the Wurst employees were not as violent asRespondent's other members and asked him for the namesand addresses of other employees then working so he couldgive them the same advice.DePeralta also testified that onNovember 5 Dickens walked across one of the plantdriveways as DePeralta was approaching and jumped infront of the car, almost causing DePeralta to hit him.On examinationby counsel DePeralta testified that onthe second day of his work pickets shouted obscene epithetsat him as he was leaving and threw rocks at the car in whichhe was leaving.Dickens testified that on his visit to DePeralta's home heasked him not to work there and when DePeraltamentioned that he had been followed home he told him the1Unless otherwise noted all dates refer to 19692When the strike started picket lines were set up for the around-the-clock duty on 4-hour shifts.A picket captain was in charge of each shiftand about six or sevenpicketswere onduty See G.C Exh 23 1 believe that portion of the testimonyquoted whichreads "not to bemilitant"isan error on the part of the reporter It does not effect thefindings made hereinRespondent wanted a peaceful strike, but could not control900 members.Ronald Betteron testified that he had been employed byWurst as a pressman, went on strike on July 1 and returnedtoWurst in December. He served as a picket on a 4-hourshift and was instructed by Harold Larso, Respondent'spresident, "Not to be militant, not to be playing around,not to be playing baseball or football, to look after it and tobe militant in the driveways." 3 The pickets were instructedto walk back and forth across the driveways carrying signsand also notingthe licensenumbers of the cars of Wurstemployees.The purpose of notations was to let thestrikebreakers know theirnamesand addresses would beknown to Respondent.Betteronattendedunion meetingsduring the strike period which were addressed byInternational officersas well asLarson and at which themembers were told to call the strikebreakers at night simplyto harass them.4Betteronmade one telephone call to astrikebreakernamed Hatfield and hung up when heanswered. Betteron stated he had thrownnailsinWurst'sdriveways but had never been instructed to do so.Gary Mansurtestifiedthat he had been employed in thepressroom atWurst, had gone on strike on July 1 andreturned to work in November. He had walked the picketline and had attendedunion meetings.At one of thesemeetingsLarson advised them to make telephone calls toemployees who were working and had been present at arestaurant whenBetteroncalled Hatfield. He also testifiedthat the pickets were instructed to give the Wurst employeesa "hard time" when they were leaving the plant; 5 that thepickets would followthem in carsand take theirlicensenumbers. He also told another employee he might have hishead beaten in. After he returned to work a can of paintremover was thrown on the car in which he was riding.Nails were thrown in the driveways at times and rocks werethrown at the parked cars of Wurst employees at times .6 Henever saw guns or clubs on the picket line nor did he seeany pictures taken by the strikers. On one occasion humanwaste was placed on the doorknobs of the Wurst building.The picket captain was asleep when this was done.?Harry Fisher, foreman at Wurst, testified that he drove tothe plant on July 7 to go to work. His testimony as to whathappened reads:A.At that particular time I was riding with mysister-in-lawwho worked at Selby Carpet Companyover on Taney and she let me out at the center gate atthe entrance and, as I walked up to the line, naturally,there were approximately four pickets standing there.One of them was Bob Wysong who was standing therewith a 2 by 2, oh, by approximately 4-1/2 feet long. Hestepped up in front of me and told me not to go in theplant. Then the pickets from the other two gates starteddrifting up to where I was-Bob was standing in frontof me-and my sister-in-law,when she saw this, backedup. She wanted to take mein. I said, "No, there are not4Betteron also testified that Larson and Dickens told the members notto make such calls.5The picketscomplied with this instructionby shoutingobscenities andthreats at the strikebreakersBThiswas not done pursuant to any instructions receivedfrom Larsonor DickensIThis incident was not alleged in the complaint. LOCAL 235,LITHOGRAPHERSenough pickets on this line to keep me out of there." SoBob told me, he said, "I wouldn't go in there if I wasyou because it wouldn't be healthy." I said, "Bob, I amgoing to give you three reasons why I am going in there.First of all", I said "it is cooler inside, and", I said"second, I am Harry Fisher, and", I said, "third, Iwasn't in the union before this strike happened and Iam not union now."Q. (By Mr. Hurley) What happened at that time?A. I was standing there with a stick in front of meand then, of course, I told him to move out of my waybecause I was going on in and go to work.Q.Did you eventually go in?A.Yes, he moved out of the way and I walked onin.Steve Patsch, employed by Wurst, testified that when hedrove to work on July 23 two pickets walked in front of hiscar and one of them jumped on the hood. He drove on atabout twomilesan hour and the picket jumped off andkicked his car. He identified this picket as Ron Betteron.(Betteron, a witness for the General Counsel, could notrecall the incident.) He also testified that he was told hecould have four of five flat tires. On Sunday, July 27, Patschreceived word from his father to call Dickens. He calledDickens, admitted he worked at Wurst, and was told thathe could put himself in jeopardy by working there and thatwhile they (union representatives) preached nonviolence totheirmembers they could not control them. Patsch toldDickens he would quit his job and Dickens told him hewould not be harassed at the gate. The next morning, afterhe told the pickets he was going in to quit, he was passedwithout incident.Dickens testified that he had a talk with Patsch's fatherand told him he (Dickens) would appreciate it if Patsch didnot go to work since the plant was on strike. Dickens didnot testify to any conversation with Patsch.Gary Coe testified that he applied for work at Wurst onJuly 25 and that when he left the plant he was followed by apickup truck to the Dispatch plant where he was working atthe time. Later a man whom he identified as HenryMansur, an employee at Wurst, came to the plant andasked him if he was going to go to work for Wurst. Mansurasked him if he knew there was a strike at Wurst and toldhim "there had been some guys beat up down there." 8 As tothe car which had followed Coe to the Dispatch Mansursaid the occupants (unidentified) might have been drinkingand might be militant. Mansur also told him he (Mansur)was doing picket duty at Wurst and that they (the pickets)harrassed the strikebreakers and called them names; thatthere were 900 members of Respondent and some werewilder than others. Mansur was not called as a witness.John Jurgen testified that on or about July 29 a picketstruck his car with the back of his hand and that the picketscalled him a scab. (Jurgen did not deny that he wasscabbing at the time.)James Walton testified that he worked as a flyboy forWurst in July and August. He testified to an incident onAugust 12 as follows:BThere is no evidence in the record that any physical violence, in thenature of a"beating up" of strikebreakers, took place at the Wurst plant9The Charging Party offered no testimony, rejected, that Thomas493A. I don't know hisname, one day I was on my waytowork, one of the employees, he didn't want to gothrough the driveway and cause any trouble so he ledme out up by Nationwide Paper Company. I waswalking on my way down toward the north driveway.One of the pickets who had on shorts called to the otherpickets down toward that driveway. When I got downthere he asked me where was I going. I told him I wasgoing to work. He says, "You are not being too smart. Iwouldn't go to work if I were you." I told him, "Well,when I started I didn't know they were on a strike and itwasn't my fault they were on a strike." He then said,"Why don't I talk to Harold Larson of the union," thathe would take me out to dinner and get me ajob with acompany that had a good union. He gave me HaroldLarson's phone number and I told him I would call him.At that time another fellow, a short, dark-hairedfellow, told me I should think it over because if I didn'tsomething bad might happen to me, and then heshowed me a knife with a blade about nine or ten incheslong.Walton managed to push past the pickets and got into theplant without further ado. The only two pickets Waltoncould identify were Gary Mansur and RonBetteron.Neal Kennedy testified that he was occasionally followedby pickets in a Buick Riviera as he left work and wouldhave to go 40 or 50 blocks out of his way to lose them. Healso testified that on several occasions, the pickets, as hedrove through to work, would hold 2 inches x 2 inchessticks in a threatening fashion and warn him that he hadbetter not go in and that he could be hurt. On one morninga picket threw a lighted cigarette between the rubber shieldand the window glass on thepassengerside of his car.Larry Thomas testified that he was employed part-timeby Wurst in July and that his employment was probationar-y.On July 22 as he drove to work he observed a picket inthe driveway taking pictures but he went right in. As he leftthe parking lot on that day a picket told him he had betterkeep his windows rolled up or he would be sorry and addedthat he would knock his (Thomas's) head in.9 As a result ofthis harassment, Thomas resigned his employment withWurst, although he was never actually assaulted by anyone.Steve Alexander testified that he went to work for Wurstabout August 1 and that one day when he went to work onhismotorcycle a picket shouted to him that he should takeit in with him because when he returned it would not bethere and that when he came -it he should wear his helmetbecause they (the pickets) would run him into a brick wall.As he was coming out the south driveway that night apicket hit him on the head with a broomstick. (The recorddoes not indicate whether he was wearing his helmet.Presumable he was.)Wayne Altenburg testified that he started to work forWurst in July and that as he was leaving work on July 24 apicket took down his license number and that on thatmorning one of the pickets told him his wife and childrenmight wind up dead. He also received telephonecalls athome in the middle of the night (anonymous) telling himwould have continued his employment had itnot been for these threatsand suggestedthat Thomaswas entitledto backpay fromthe Respondentfor any lossof wages suffered as a result of Respondent's coercion. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he had better not go to work the next day. Sometimeshe received no message at all, the caller simply hung up.Thomas Cunningham testified that he was working forWurst on December 3 when he and two other employeesleft the plant.His car wasfollowed byRon Betteron and, inanother car, by Rudy Galistel. Both cars followed him soclosely that two accidents were narrowly averted. Thepursuersfinally dropped the chase at Kansas City.At the conclusion of Cunningham's testimony GeneralCounsel's Exhibit 4 was offered and received over theobjection of Respondent's counsel.This document reads:L.P.I.U.LOCAL 235913 Tracy Ave.KansasCity,Mo.SHOP CHAIRMAN -Pleasepost on your plantbulletin board or wherever permitted to do so.TO ALL L.P.I.U MEMBERS:The following are in plant cabs at Henry Wurst, Inc.,who were already employees of the company that aretrying to work on Litho production work.PRESS ROOMJackWray(Pressroomsupervisor-FormerMember also brought hisson in)Al Arnold, Sr.(Vice President of Sales)Herb Taylor(Salesman-Former ITUmember)Tom Cunningham(Salesman-Lithoprobationary employeeprompted to theoffice)Charles Robinson(Maintenance Supervisorwho also brought his sonin)Leonard Ladd(Maintenance Foremanwho also brought his sonin.Former ITU andRailroad card holder.)Red Holmes(TrafficController)Chuck Jungers(Bowers Ink in plant, manpaid by Bowers InkCompany in Chicago)Don't Buy Bowers InkH.R.Wurst(Company VicePresident--Gladstone CityCouncilman)John Wurst(Company President)Henry E Wurst(Chairman of the Board)PLATE ROOMBillGeorge(Prep Supervisor)Mike Mullins(Student-Son of BernardL.Mullins,M.D. NorthKansas City)STRIPPINGDan Davis(Company Officer)Vickie Hoye(OfficeAccounting Clerk)Lee Wilhite(Quality Control)There is obviously only one craftsman in the entirebunch and it takes more than that. The companynormallyhas 7-8 press crews and is attempting to runwith 1-2 crews because they have only one pressman(Jack Wray).If you know any of these above listed in plant scabs, letthem know what you think about this and the fact thatthe company is trying to take away what has beennegotiated over the last twenty years along with onlyoffering substandard increases.FRATERNALLY,HAROLD R. LARSON,PRESIDENTLOCAL 235, L.P.I.U.JohnWurst, president of Wurst, testified that he sawRobertWysong, a picket, throw nails into the southdriveway leading to the Wurst parking lot. He identified thenails as 2-inch roofing nails which had been used by thecompany. He stated that nails were frequently thrown inthe driveways by pickets and that Wurst had costs of about$700 for repairing flats for employees' cars.For the Respondent Harold Larson, its president,testified that on November 20 Respondent issued writteninstructions to its pickets which were stapled to the back ofits picket signs. These instructions 10 (Resp.Exh. 1) read:INSTRUCTIONS TO PICKETSAllpicketsaredirected to carefully follow theseinstructions.1.You are only to picket in the area that has beenassigned to you.2.You are particularly warned not to make anystatementsto anyone. You are absolutely forbidden torequest that anyone stop working or not makedeliveries.3.You must keep silent and answer no questions ofsuppliers, employeesor anyone else.4.Youare not to block ingress and egress to the plantand you are not in any way to interfere with theentrance to or work of any employee at the plant.5.All pickets are directed to peacefully and silentlypatrol the area assigned to them.Pickets are to keepwalking at all times in the areaandtheyare not to wavepicket signs at anyone or anything.6.An attempt may be made by employees or others toinvolve you in an argument. Keep silent and keepwalking. If someone starts trouble,you must not10The instructions were issued following alocalcourtinjunctionenjoining unlawful conducton the picket line LOCAL 235,LITHOGRAPHERS495become involved in a fight. Don't fall into thecompany's trap.7.In the event the police appear, you are to speak tothem respectfully. If they ask you about the purpose ofthe picketing, you are to simply advise them that youare on strike against the Wurst Printing Company. Youare to say nothing more. You are to comply with anyorders or instructions that the police may give to you.Afteryou have complied with their instructions,immediately notify your picket captain or the represent-ative of the local union of what the policy said or anyinstructions that they gave.8.Ifsomething comes up for which you are notprepared, stop picketing and contact your unionrepresentative and await instructions.In addition, Respondent's counsel, Robert S. Fousek,instructed the pickets to lawfully and peacefully picket, notto throw nails or anything else and not to block ingress andegress to and from the plant. At a shop meeting set up onJuly 23 they were told not "to use any verbal language" toemployees entering or leaving the plant and not to harassemployees by telephone.On cross-examination Larson stated he drove to thepicket lines on several occasions to observe how it wasbeing conducted and that he talked to the pickets, tellingthem to walk across the driveways but not to block them.He did instruct the pickets to follow employees as they leftthe plant and to take their license numbers. He did notinstruct the pickets to take pictures. He also told hismembers the Union would post bonds for members whowere arrested.This, I believe, summarizes the testimony relevant to the8(b)(I)(A) charges. I have not included the testimony ofHenry Wurst relating to a day on which the plant area wasflooded and a picket placed a sign over a drain which hadbeen cleared, thereby again blocking the drain. I do not seethat this establishes either restraint or coercion ofemployees2.Conclusions as to 8(b)(l)(A)Itmay seem unrealistic to require that a picket line shedthe sweetness and charm of Vassar's daisy chain 11 or that itmaintain the dignity of the procession of cardinals(although so close a formation would not be tolerated) butthat appears to be the trend of Board decisions. Thefollowing findings are, I believe,in accord with priordecisions of the Board.Based on testimony which I credit I find Respondentviolated Section8(b)(1)(A) by:(a)Dickens'statements to DePeralta that he (DePeralta)might be pulled off the road one night and get his brainsknocked out; that all the union members were not peacefuland that he could not restrain 900 members.12(b) The shouting of threats and obscenities by the picketsat strikebreakers as they crossed picket lines.(c)Taking down the license numbers of cars whichcrossed the picket lines.(d)Calling strikebreakers at their homes at night toharass them.(e) Throwing nails in the driveways leading to the Wurstplant.(f)Distribution by Respondent of its "scab list containingthe names of strikebreakers to its members.13(g) Following employees of Wurst in cars as they left theplant.14(h) Blocking access to the plant to strikebreakers as theyattempted to enter.15Other incidents set forth in the testimony of the witnessesare rejected as insufficient to constitute restraint andcoercion of employees even giving full latitude to the"imprecision" of those terms.It is true that Respondent neither authorized nor ratifiedmost of the conduct found unlawful herein and that itsinstructions to itsmembers proscribed coercive activity.Respondent did, however, authorize the strike, it set up thepicket lines and it appointed the picket captains whosupervised them. Under these circumstances and absenceevidence that Respondent took authoritative steps torepudiate unlawful conduct I find that under the rules ofagency peculiar to labor law it was responsible for themisconduct of the strikers.163.Violations of Section 8(b)(4)(i)(ii)(B)The General Counsel has alleged that Respondentviolated Section 8(b)(4)(i) and (u)(B) by (1) inducingemployees of Gates and Unruh to cease work for Gates andUnruh and (2) has picketed the premises of Gates andUnruh in each case with the purpose of forcing Gates andUnruh to cease doing business with Wurst.The threshold question presented is whether Gates andUnruh were neutral employers not involved in the disputebetween Respondent and Wurst or constituted, togetherwith other employers, a single integrated enterprise. Anaerial view of the premises (G. C. Exh. 3)17 indicates thatWurst, Gates, and Unruh occupied a common situs andwere all housed in the same building. Also occupying thepremises were Continental Color Press, Inc., and PrintingPark, Inc., Printing Park, whose stock was owned byContinental, built the premises and Continental owned andleased certain of the presses to the other corporations. Allof these corporations were owned in substantial part by andcontrolled by the Wurst family. On September 30, 1969,Gates and Continental were dissolved as separate corpora-11The daisy chain would be anachrostic today but there must be thosewho feel some nostalgia for the days when girl graduates carried flowersrather than bucks and did not salute the dean of women with four-letterobscenitiesi2There is conflict between the testimony of DePeralta and Dickens asto what was said at this meeting at DePeralta's home Both appeared to becredible witnesses and it is not without hesitation that I credit DePeralta Imake a similar finding with respect to Patsch's testimony that he was toldby Dickens that he was putting himself in jeopardy by working and that hecould not control all the members13G C Exh 414 In reaching this conclusionno reliancehas been placed on thetestimony of Gary Coe The personsalleging followingCoe were neveridentified11This refers to testimony of Patsch that two pickets walked in front ofhis car and that one of them jumpedon thehoodWhile I regard thisincident asminimal, I think, accompanied by the other coercive conduct, itis sufficient under Boarddecisions to establisha violation16United Mine Workers ofAmerica,et a!,170 NLRB No 17817See also Resp Exh 2 496DECISIONSOF NATIONALLABOR RELATIONS BOARDtions andweremerged with Wurst and Printing Parkbecame a wholly owned subsidiate of Wurst. The stockownership and management of these corporations havebeen set forth in Joint Exhibit 1, a copy of which has beenattached hereto as Appendix "A."As to the operations of the companies, John Wursttestified that Wurst performed the printing and lithographicwork and that Gates and Unruh, as subcontractors toWurst, performed bindery and mailing services respective-ly.AlthoughWurst testified thatGates and Unruhsubmitted bids for such work in competition with othercompanies he admitted that Gates and Unruh obtainedthree-quarters of such work as was required by Wurst andwere preferred subcontractors. All bank accounts, payrolls,and audits were separately maintained.18 Wurst furthertestified that each of the companies maintained its ownlaborpolicy and that there was no interchange ofemployees among the companies and that facilities such aslunchrooms, rest rooms, and working equipment, includingstorage space, were separately maintained. Welfare andpension plans were separately operated. The brief ofcounsel for the Charging Party sets forth 12 areas in whichthe companies exercised independent authority and there isevidence in the record to support his conclusions in eachinstance.Despite this I find that Wurst, Gates, and Unruhconstituted a single employer and that no neutral employeror "other person" was involved in the dispute. All wereoperated in a closely related enterprise for the commonbenefit of the Wurst family and certain other officers andstockholders.The fiction of autonomy was maintainedlargely for tax and accounting purposes, perfectly legiti-mate, but not binding upon me in reaching decision underSection 8(b)(4) of the Act. It would indeed be difficult tohold that these entities, operated under a single roof,serving as a common enterprise and owned and controlledby a single family could be said to have independent laborpolicies.WhileWurst dealt with one union, Gates withanother, and Unruh with none this resulted from thedivergence in actual operations which called for separateskills. The facts in this case are far stronger in support of thesingleemployer theory than inUnited Steelworkers(Auburndale Freezer),177 NLRB 1321, and on that groundImust recommenddismissal.19IV.THE REMEDYHaving found Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desistfrom the same and take certain affirmative action necessaryto effectuate the policies of the Act.1sThe mergers of the companies were effected with the approval ofInternal Revenue and tax considerations appear to have been the leadingmotive19While the decision of a district judge is not binding upon the Boardor the examiner the application for an injunction,which requires lessevidence of violation than a hearing on complaint, was dismissed inThomas C Hendrix, etc v Lithographers and PhotoengraversInternationalUnion Local235,USDistrict Court,Western District of Missouri, CivilAction 17992-3The Court found that "Unruh-Pumphill Mailing Service,Inc.,George W. Gates and Henry Wurst, inc , constitute a single employeror portions of a common enterprise,and George W Gates and Unruh-Upon the basis of the foregoing findings and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.By engaging in the conduct as found in paragraph A,2,of this decision Respondent has restrained and coercedemployees in the exercise of the rights guaranteed bySection 7 of the Act and has thereby violated Section8(b)(1)(A) of the Act.2.Respondent has not violated Section 8(b)(4)(i)(ii)(B)of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law it is hereby recommended thatRespondent Local 235, Lithographers and PhotoengraversInternationalUnion, its officers,agents,representatives,and assigns shall:1.Cease and desist from:(a) Telling its members and employees of Wurst that theymight be pulled off the road and have their brains knockedout for crossing the picket line at Wurst.(b) Telling its members and employees of Wurst that itcould not control or restrain the actions of its membership.(c) Shouting threats and obscenities through its pickets atemployees of Wurst who attempted to cross the picket line.(d) Telling its members to take down the license numbersof the cars of employees who attempted to cross the picketline.(e)Telling itsmembers and having its members callemployees of Wurst at home at night to harass them forcrossing the picket line.(f) Throwing nails in the driveways of the Wurst plant.(g)Distributing a "scab list" of the names of Wurstemployees who worked during the strike.(h)Blocking access to theWurst plant to Wurstemployees as they attempted to enter the plant.(i)Following Wurst employees in cars as they left theplant.(I) In any like or related manner restraining or coercingemployees of Wurst in the exercise of the rights guaranteedby Section 7 of the Act.2.Take the following affirmative action:(a)Postat the offices and meeting halls of theRespondent at Kansas City, Missouri, copies of the noticeattached hereto and marked "Appendix B."20 Copies ofsaid notice, to be furnished by the Regional Director forRegion 17, shall, after being signed by a duly authorizedPumphill Mailing Service, Inc, do not constitute any "other" employers asthose wordsare used in Section 8(b)(4) of the Act "20 In the event no exceptions are filed asprovided by Section 102 46 oftheRules andRegulationsof the National LaborRelations Board, thefindings, conclusions, recommendations, and RecommendedOrder hereinshall, as provided by Section 102.48 oftheRules and Regulations, beadopted bythe Boardand becomeits findings,conclusions,and order, andallobjections thereto shall be deemed waived forall purposes. In the eventthat theBoard's Order is enforced by a judgment of a United States Courtof Appeals, the wordsin the noticereading "POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed to LOCAL 235,LITHOGRAPHERS497representative of Respondent, be posted immediately uponwriting,within 20 days from the receipt of this decisionreceipt thereof and be maintained by it for 60 consecutivewhat steps have been taken to comply herewith.zidays thereafter in conspicuous places, including all placesIt is further recommended that the complaint, as to allwhere notices to members are customarily posted. Reason-allegations not specifically found to be in violation of theable steps shall be taken to insure that said notices are notAct shall be dismissed.altered, defaced or covered by other material.read "POSTED PURSUANT TO A JUDGMENT OF THE UNITED(b)Mail signed copies of said notice to the RegionalSTATES COURT OF APPEALS ENFORCING AN ORDER OF THEDirector of Region 17 for posting by Henry Wurst,Inc., ifNATIONAL LABOR RELATIONS BOARD"willing,at all locations where notices to employees areSi In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director, incustomarily posted.writing, within 10 days from the date of this Order what steps Respondent(c)Notify the Regional Director for Region 17, inhas taken to comply herewith"APPENDIX ASTIPULATIONS OF THE PARTIESCounsel for the Petitioner and Counsel for the Respondent herebystipulate and agree to the facts set forth below.A.The following is a complete listing of the stockholders and theirrespective stock holdings of Henry Wurst,Inc., George W. Gates Co., Inc.,Unruh-Pummill Mailing Service,Inc., Continental Color Press,Inc., andPrinting Park, Inc., onJuly 1, 1969:1.Henry Wurst, Inc.2.George W. Gates Co., Inc.Henry Wurst2,000 sharesHarold Phelps1sharesVirginia N. Wurst2,000Jean W. Archer158Mrs. Susan W. Carter56,950Virginia M. Wurst1Jeffrey Carter1,200John C. Wurst5Stephen Carter1,200Henry R. Wurst5Carol Carter1,200Susan Carter5Mrs. Jean Archer56,950Jeffrey Carter5Andrea Archer1,200Stephen Carter5Henry R. Wurst61,250Carol Carter5Virginia R. Wurst2,400Michael Wurst5Russell Wurst2,400Amy Wurst5Tony Wurst2,400Tim Wurst5Valerie Wurst2,400Emily Wurst5John C. Wurst104,450Virginia R. Wurst5Michael Wurst2,400Tony Wurst5Amy Wurst2,400H. Russell Wurst5Tim Wurst2,400Valerie Wurst5Emily Wurst1,200Donald Carter5Phyliss Wurst5Margaret Wurst5 498DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Unruh-Pummill MailingService. Inc.John C.Wurst700 sharesHenry R.Wurst600Raymond S.Storer400JamesL. Pummill400E. J. Unruh400 (now Treasury stock)4.Continental ColorPress. Inc.Henry E. Wurst170 sharesVirginia M. Wurst145.Printing Park. Inc.All stockwas ownedby Continental ColorPress, Inc.BeAfter the merger of Henry Wurst,Inc., George W. Gates Co. Inc.,ContinentalColor Press,Inc. and Printing Park, Inc. on September 30, 1969,the followingchanges in corporate structure and. stock ownership occurred and continue tothe present:1.Henry Wurst. Inc. (successor corporation)Henry Wurst-72,196 sharesJohn C.Wurst- 68,850 sharesHenry R.Wurst - 40,681 shares(No other stockholders holding common stock)2.George W. Gates Co..Inc.,dissolved3.Continental Color Press. Inc.dissolved4.Printing Park. Inc.became a wholly owned subsidiary of Henry Wurst, Inc. LOCAL235, LITHOGRAPHERSC.Unruh Pummill Mailing Service,Inc., wasnot involved in theaforesaid merger, and its ownership was not thereby affected or changed inany way.499D.The following constitutes a complete list of the officers anddirectors of the foregoing corporations,and is current except where otherwiseindicated.1.Henry Wurst, Inc..John C. WurstHenry R. WurstDaniel S. DavisJohn B. SmithA.L. Arnold, Jr.Henry E. WurstGeorgeW. Gates Company,Presidentand DirectorVice-President and DirectorTreasurerand DirectorSecretary and DirectorDirectorDirectorInc, (unitlSeptember30, 1969)Harold PhelpsAlfred C. SalmonJohn B. SmithPresident and DirectorVice-President and DirectorSecretary Treasurer and Director3.Unruh-PummillMailing ServiceInc.Raymond S.StorerJamesL. PummillWilliamE. FassbinderJohn B. SmithPresidentand DirectorVice-President and DirectorSecretary-Treasurer/DirectorDirector4.Continental Color Press.Inc. (untilSeptember30, 1969).JohnC. WurstHenry R. WurstJohn B. SmithHenry E. WurstPrintingPark. Inc.President and DirectorVice-President and DirectorSecretary-Treasurer and DirectorDirectorJohnC.WurstPresident and DirectorHenry R.WurstVice-President and DirectorJohn B.SmithSecretary-Treasurer and DirectorHenry E.WurstDirector 500DECISIONSOF NATIONALLABOR RELATIONS BOARDTHOMAS C.HENDRIX,Regional Directorof the Seventeenth Region of theNational Labor Relations Board, forand on behalf of the NationalLabor Relations Board,Petitioner,Signed(Nameand Title)LITHORGRAPHERS & PHOTOENGRAVERSINTERNATIONAL UNION LOCAL 235,Respondent.Signed(Nameand Title)COUNSEL FOR CHARGING PARTIESSigned(Nameand Title)APPENDIX BNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell any members of our union or anyemployees of Henry Wurst, Inc. that they might bepulled off the road and have their brains knocked outbecause they have crossed the picket line maintained byus at Henry Wurst, Inc.WE WILL NOT tell any members of our union or anyemployees of Henry Wurst, Inc., that we cannot controlor restrain the actions of our membersWE WILL NOT, through pickets at Henry Wurst, Inc.,who are subject to our control, shout threats andobscenities at persons who attempt to cross said picketlines.WE WILL NOT tell our members to take down thelicense numbers of the cars of employees of HenryWurst, Inc., who attempt to cross the picket line.WE WILL NOT tell our employees to call employees ofHenry Wurst, Inc., at their homes or otherwise harassthem for crossing the picket lines.WE WILL NOT have our pickets at Henry Wurst, Inc.,(Date)(Date)(Date)throw nails in any of the driveways leading to the HenryWurst plant.WE WILL NOT distribute or post a "scab list" of thenames of employees working at the Henry Wurst plantduring the strike.WE WILL NOT have our pickets follow employees ofHenry Wurst, Inc., as they leave the plant at night.DatedByLOCAL No. 235,LITHOGRAPHERS ANDPHOTOENGRAVERSINTERNATIONAL UNION(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defaced byanyoneThisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board'sOffice, 610Federal Building 601 E. 12th Street,KansasCity,Missouri64106,Telephone 816-374-5181.